DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, in part:
computing circuitry configured to 
establish a load history of the half shaft assembly from the processed torque signals, 
compare the load history to a pre-programmed life model, and 
estimate a service life of the half shaft assembly from the load history.
What constitutes a “load history” changes throughout the claims. Claim 1 mentions nothing about the RPM of the half shaft assembly, and only mentions torque signals. Therefore, the “load history” will be interpreted to mean load over time. A person of ordinary skill in the art understands that loads cycled over time can reduce the life of a shaft. However, claim 1 claims to “estimate a service life of the half shaft assembly.” And this assembly, as claim 1 defines, includes two universal joints. But can the life of universal joints, which contain bearings, be found only “from the load history”? No. It is also well known to a person of ordinary skill in the art that bearing life calculations involve load and speed. These bearing life formulas can be found by consulting a Machinery’s Handbook or flipping to the back of a Timkin Bearing Company catalog. That is why claim 7 says that the load history includes the RPMs of the assembly. Without including the RPMs in the load history, the load history cannot be found. 
For examination purposes, the phrase “load history” in claim 1 will be interpreted as only coming from torque data, since that is how it is defined. The RPMs will be addressed where they are found in the claims. The dependent claims of claim 1, being claims 2-13, are rejected for their dependency. 
Claims 14 and 120 are also rejected for similar reasons to claim 1. 


The half shaft system set forth in claim 3, wherein 
a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life.  
What a “preprogrammed probability threshold” is, and how it is “applied by the application to establish a confidence level of the estimated service life,” is not explained in the disclosure. The word “probability” in the disclosure is only found in the mention of the phrase “probability threshold.” Therefore, one is left to wonder: probability of what, and threshold above or below what? 
Furthermore, a “confidence level” is a phrase not known to a person of ordinary skill in the art. Therefore, the claim lacks written description. The only sections of the disclosure that mention a confidence level are paragraphs 0020 and 0022. Paragraph 0022 mentions transforming data “at a prescribed level of confidence.” 
For examination purposes, the entire phrase “preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life,” will be interpreted as applying some kind of preset safety factory to an estimated service life. Applying this can increase the confidence in the estimate of the machine life by making the estimate more conservative. 
Claim 17 is rejected for lacking written description for the same reasons as claim 5 and will be interpreted in the same way. 


The half shaft system set forth in claim 7, wherein 
the load history and the pre-programmed life model are each a function of load and frequency over time.  
The word “frequency” here is unclear. It is not known if it refers to life cycles, as in typical fatigue life calculations, or if it is supposed to have its antecedent in claim 7, which refers to “a frequency signal indicative of the revolutions per minute of the shaft. For examinations purposes, the word frequency in claim 8 will be interpreted to mean frequency as “indicative of rotational speed (i.e. revolutions per minute) of the half shaft assembly,” since that is what the specification teaches in paragraph 0018.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because certain claim limitations in the claims, as drafted, under their broadest reasonable interpretation, are directed to a judicial exception without significantly more. In particular, claim limitations within these claims are directed toward abstract ideas or laws of nature, and specifically, mathematical calculations, without claiming significantly more than that. The mathematical equations found in these claim limitations are not sufficiently integrated into a practical application. 
This Detailed Action will therefore proceed through the Alice/Mayo test, as described in MPEP § 2106, subsection III, to show that claim 1, as drafted, is not eligible subject matter for a patent under 35 U.S.C. 101.

With respect to step 2A, the question is: Is the claim directed toward a law of nature, a natural phenomenon (product of nature), or an abstract idea. The answer is “yes” because the claim is directed to merely gathering data and then performing mathematical calculations. Claim 1 culminates with estimating “a service life of the half shaft assembly from the load history.” 
The analysis will therefore proceed to step 2B. Claim 1 does not amount to significantly more than the mathematics cited above. In particular, claim 1 merely recites estimating a service life of the half shaft assembly from the load history, but does not say what will be done with that estimate once it is completed. Therefore these claims, as drafted, are not eligible subject matter for a patent under 35 U.S.C. 101. 
The dependent claims on claim 1, being claims 2-14, are rejected due to their dependency. All of those claims, except claim 6, are further rejected for the same reasonings that applied to claim 1. 
Claim 1 might be fixed by rolling claim 6 into claim 1, yet this still might run afoul of court decisions such as Trading Techs. Int’l v. IBG LLC and Intellectual Ventures v. Erie Indemnity Co. Both these cases held that merely displaying data is a well understood, routine, and conventional function. To overcome the 35 USC 101 rejection the displaying step must not be merely incidental to the primary process or a merely nominal or tangential addition to the claim.
 There might be material in the specification to overcome this rejection. For example, statements as found in paragraph 0003 regarding estimating remaining life so 
Sending torque signals to a traction control system, as in claims 13 and 14, does not integrate the half shaft system, which is directed to determining service life of an assembly, into a practical application. It merely takes one measurement from the system (torque) and uses it for an apparently entirely different application. The traction control system does not receive a service life estimate from the half life system and it is not clear what the traction control system would do with that information if it did receive it.   
Claims 14 and 20 are rejected for the same reasons as claim 1. Their dependents are therefore also rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic (Ilic, S. 2006. Methodology of Evaluation of In-Service Load Applied to the Output Shafts of Automatic Transmissions. Ph.D. Thesis. The University of South Wales), hereinafter Ilic, in view of Vladimir Algin et al., (Algin et al. “Reliability and Lifetime of Mechanical Units in Operation and Test,” in Key Engineering Materials (December 2006): 549-552), hereinafter Algin.

Regarding claim 1, Ilic teaches:
A half shaft system comprising: 
a first universal joint (see Ilic, Fig. 6.2 on page 75. Note that in the specification of the instant application, paragraph 0026, it says that “the half shaft assembly, or portion thereof, may be part of a propshaft.” The propshaft is shown in Illic, Figure 6.2. See also Ilic, Figure 6.6 on page 79.); 
a second universal joint (see Ilic, Fig. 6.2 on page 75. See also Ilic, Figure 6.6 on page 79); 
a shaft engaged to and extending between the first and second universal joints, the shaft being adapted to rotate about an axis (see Ilic, Fig. 6.2 on page 75. See also Ilic, Figure 6.6 on page 79); 
a torque sensor device attached to the shaft (see Ilic, Fig. 6.2 on page 75 and page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”. Note that in the specification of the instant application, paragraph 0026, it says that “the half shaft assembly, or portion thereof, may be part of a propshaft.”), the torque sensor device including 
a torque sensor configured to measure torque placed upon the shaft (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”) and 
a transmitter configured to wirelessly output torque signals indicative of the measured toque (see Ilic, page 72 for “the transmission of the measuring signal takes place…using an antenna pick-up.”); and 
computing circuitry configured to 
receive the torque signals (see page 111 for the received torque signals being displayed), 
process the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.), 
establish a load history of the half shaft assembly from the processed torque signals (see page 111, Fig. 7.13, for a load history. See also page 112, Fig. 7.15 for a load history. Note that the data logged by Illic includes more than just load. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” In other words, “real-world loading conditions,” as stated on page 128. Therefore the load history of the entire half shaft assembly was obtained, not just the half shaft itself.), and
compare the load history to a pre-programmed life model (see page 126 for “applying future fatigue analysis methods to data gathered.”).
Yet Ilic does not appear to further teach: 
estimate a service life of the half shaft assembly from the load history.
However, Algin teaches:
estimate a service life of the half shaft assembly from the load history (it is well known to a person of ordinary skill in the art (POSITA) that determining the service life of an a mechanical assembly, including a half shaft assembly, involves determining the service life of the individual parts and then using statistical techniques to determine the overall service life of the assembly. The instant application does not go into any detail on how the service life of the entire assembly is determined. This is a kind of black box in the disclosure. However, a 35 USC 112(a) rejection will not be written because the examiner maintains that a POSITA knows how to do it.  Because of the limitations of the disclosure, any art that teaches calculating the life of a mechanical assembly therefore teaches this limitation. For that, see Algin, page 551 for determining a “machine lifetime” to “first failure”. This is based on the “lifetimes of the machine parts.” The concepts in Algin are generalizable and at least as specific as the disclosure of the instant application.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, to add the additional features of estimating a service life of the half shaft assembly from the load history, as taught by Algin. The motivation for doing so would be to determine the life of the machine. This is not hindsight, but a well-known practice in the art. 
This combination would be especially obvious because Ilic teaches estimating a service life of the half-shaft from the load history (see page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.”), though not for the entire assembly. However, as previously stated, the life of individual components is necessary for determining the life of the entire assembly so combining Ilic with Algin makes sense.  

Regarding claim 14, Ilic teaches:
A half shaft system configured to 
measure the life of a half shaft assembly including
a rotating shaft extending between the first and second constant velocity joints (see page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.”),  

a torque sensor device adapted to be attached to the shaft (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”), the torque sensor device including 
a torque sensor configured to measure torque placed upon the shaft (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”) and 
a transmitter configured to wirelessly output torque signals indicative of the measured toque (see Ilic, page 72 for “the transmission of the measuring signal takes place…using an antenna pick-up.”); and 
computing circuitry configured to 
receive the torque signals (see page 111 for the received torque signals being displayed), 
process the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.), 
establish a load history of the half shaft assembly from the processed torque signals (see page 111, Fig. 7.13, for a load history. See also page 112, Fig. 7.15 for a load history. Note that the data logged by Illic includes more than just load. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” In other words, “real-world loading conditions,” as stated on page 128. Therefore the load history of the entire half shaft assembly was obtained, not just the half shaft itself.), and
compare the load history to a pre-programmed life model (see page 126 for “applying future fatigue analysis methods to data gathered.”).
Yet Ilic does not appear to explicitly teach:
A half shaft system configured to 
measure the life of a half shaft assembly including
first and second constant velocity joints and 
computing circuitry configured to 
estimate a service life of the half shaft assembly from the load history, and 
output a signal indicative of the estimated service life.  
However, Algin teaches:
A half shaft system configured to 
measure the life of a half shaft assembly including
first and second constant velocity joints (see page 550 for the life calculations including the life of a “bearing”.) and 
computing circuitry configured to 
estimate a service life of the half shaft assembly from the load history (it is well known to a person of ordinary skill in the art (POSITA) that determining the service life of an a mechanical assembly, including a half shaft assembly, involves determining the service life of the individual parts and then using statistical techniques to determine the overall service life of the assembly. The instant application does not go into any detail on how the service life of the entire assembly is determined. This is a kind of black box in the disclosure. However, a 35 USC 112(a) rejection will not be written because the examiner maintains that a POSITA knows how to do it.  Because of the limitations of the disclosure, any art that teaches calculating the life of a mechanical assembly therefore teaches this limitation. For that, see Algin, page 551 for determining a “machine lifetime” to “first failure”. This is based on the “lifetimes of the machine parts.” The concepts in Algin are generalizable and at least as specific as the disclosure of the instant application.), and 
output a signal indicative of the estimated service life (it is clear from the graphics such as Figs. 6-8, and the fact that statistical modelling using a Monte Carlo method was performed over 150,000 cycles (see Fig. 5) that a computer was used. The application estimates a service life found in the far right column of Table 1. It is believed that this is 1,423 hours x 10,000, since Fig. 8 is in tens of thousands of hours. This data was presented as an output signal of the computer and is an estimated service life).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic to add the additional features of a half shaft system configured to measure the life of a half shaft see page 551 for determining the life time of a “machine as a whole”).

Regarding claim 15, Ilic and Algin teach the half shaft system set forth in claim 14.
Ilic further teaches 
A half shaft system, wherein 
the computing circuitry includes 
a processor and 
an electronic storage medium configured to 
store the 
the load history (see page 100 for “this data logger acquires and stores the torque data.” See page 100 Figure 7.1 for the data logger, which is a computer. See page 96 for the pre-programmed life model for the shaft also being stored on the computer.) 
Yet Ilic does not further teach:
A half shaft system, wherein 
the computing circuitry includes 
a processor and 
an electronic storage medium configured to 
store the 
pre-programmed life model and 
the load history, 
and an application executed by the processor to estimate the service life.
Yet Algin teaches: 
A half shaft system, wherein 
the computing circuitry includes 
a processor and 
an electronic storage medium configured to 
store the 
pre-programmed life model and 
the load history, 
and an application executed by the processor to estimate the service life (it is clear from the graphics such as Figs. 6-8, and that fact that statistical modelling using a Monte Carlo method was performed over 150,000 cycles (see Fig. 5) that a computer was used. The application estimates a service life based on load history. The service life for the entire mechanical assembly is found in the far right column of Table 1. It is believed that this is 1,423 hours x 10,000, since Fig. 8 is in tens of thousands of hours.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin to add the additional features of a half shaft system, wherein the computing circuitry includes a processor and an electronic storage medium configured to store the pre-see page 551 for determining the life time of a “machine as a whole”).

Regarding claim 16, Ilic and Algin teach the half shaft system set forth in claim 15.
Ilic further teaches:
A half shaft system, wherein 
the computing circuitry includes a condition and pre-processing module configured to filter the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.).  

Regarding claim 17, Ilic and Algin teach the half shaft system set forth in claim 16.
Yet Ilic does not further teaches:
A half shaft system, wherein 
a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life.
However, Algin teaches:
A half shaft system, wherein 
a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life (see page 551, the two lines above Table 1, for taking an eighty percent lifetime as the life of the machine. This is a safety factor on the life estimate.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin to add the additional features of a half shaft system, wherein a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life, as taught by Algin. The motivation for doing so would be to determine the life of an automotive assembly, as recognized by Algin (see page 551 for determining the life time of a “machine as a whole”).

Regarding claim 18, Ilic and Algin teach the half shaft system set forth in claim 14.
Ilic further teaches:
A half shaft system, wherein 
a frequency signal indicative of the revolutions per minute of the shaft is received by the computing circuitry and included as part of the load history (See page page 80 for a discussion of load data being obtained at engine speeds up to 4000 RPM so the sampling frequency is set above that. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” “Constant speed” is RPM. In other words, “real-world loading conditions,” as stated on page 128. See also page 75 for test data also including gear position, as well as torque at the output shaft. See also page 41 for taking into account acceleration. See also page 72 for test data including engine speed.).  

Regarding claim 20, Illic teaches:
A method of operating a half shaft system comprising: 
measuring torque by a torque sensor of a torque sensor device engaged to a rotating shaft of a half shaft assembly (see Ilic, page 72 for “strain gauges mounted on the prop shaft and connected to a Wheatstone bridge”); 
wirelessly transmitting a torque signal indicative of the measured torque by a transmitter of the torque sensor device, and to a computing circuitry (see Ilic, page 72 for “the transmission of the measuring signal takes place…using an antenna pick-up.”); 
generating load history data stored in a storage medium of the computing circuitry from at least the torque signal (see page 111, Fig. 7.13, for a load history. See also page 112, Fig. 7.15 for a load history. Note that the data logged by Illic includes more than just load. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” In other words, “real-world loading conditions,” as stated on page 128. Therefore the load history of the entire half shaft assembly was obtained, not just the half shaft itself.); and 
executing an application by a processor of the computing circuitry and thereby retrieving the load history data and a preprogrammed life model to determine the remaining useful life expectancy of the half shaft (See page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.”).
Yet Illic does not further teach:
executing an application by a processor of the computing circuitry and thereby retrieving the load history data and a preprogrammed life model to determine the remaining useful life expectancy of the half shaft assembly. 
However, Algin teaches:
executing an application by a processor of the computing circuitry and thereby retrieving the load history data and a preprogrammed life model to determine the remaining useful life expectancy of the half shaft assembly (it is well known to a person of ordinary skill in the art (POSITA) that determining the service life of an a mechanical assembly, including a half shaft assembly, involves determining the service life of the individual parts and then using statistical techniques to determine the overall service life of the assembly. The instant application does not go into any detail on how the service life of the entire assembly is determined. This is a kind of black box in the disclosure. However, a 35 USC 112(a) rejection will not be written because the examiner maintains that a POSITA knows how to do it.  Because of the limitations of the disclosure, any art that teaches calculating the life of a mechanical assembly therefore teaches this limitation. For that, see Algin, page 551 for determining a “machine lifetime” to “first failure”. This is based on the “lifetimes of the machine parts.” The concepts in Algin are generalizable and at least as specific as the disclosure of the instant application.).

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin, in further view of Kentley (US2017/0120753 A1).


Regarding claim 2, Ilic and Algin teach the half shaft system set forth in claim 1.
Yet Ilic and Algin do not explicitly further teach:
A half shaft system wherein 
the first and second universal joints are constant velocity joints (see Fig. 2A for items 221 and 227 and paragraph 0021 for these being CV joints.).  
However, Kentley teaches:
A half shaft system wherein 
the first and second universal joints are constant velocity joints (see Fig. 2A for items 221 and 227 and paragraph 0021 for these being CV joints.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin, to add the additional features of a half shaft system wherein the first and second universal see Kentley paragraph 0003).


Regarding claim 3, Ilic, Algin, and Kentley teach the half shaft system set forth in claim 2.
Yet Ilic and Kentley do not further teach: 
A half shaft system wherein the computing circuitry includes 
a processor and an electronic storage medium configured to store the pre-programmed life model and the load history, and
an application executed by the processor to estimate the service life.
However, Algin teaches:
a processor and an electronic storage medium configured to store the pre-programmed life model and the load history, and
an application executed by the processor to estimate the service life (it is clear from the graphics such as Figs. 6-8, and that fact that statistical modelling using a Monte Carlo method was performed over 150,000 cycles (see Fig. 5) that a computer was used. The application estimates a service life found in the far right column of Table 1. It is believed that this is 1,423 hours x 10,000, since Fig. 8 is in tens of thousands of hours.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Kentley to add the additional features of a half shaft system wherein the computing circuitry includes a processor and an electronic storage medium configured to store the pre-programmed life model and the load history, and an application executed by the processor to estimate the service life, as taught by Algin. The motivation for doing so would be to determine service life of the entire assembly. Both Ilic and Algin are interested in determining service life. Illic determines the service life of the half shaft, and Algin determines the service life for an entire assembly. 
This combination is especially obvious because Algin teaches a half shaft wherein the computing circuitry includes a processor and an electronic storage medium configured to store the pre-programmed life model and the load history (see page 100 for “this data logger acquires and stores the torque data.” See page 100 Figure 7.1 for the data logger, which is a computer. See page 96 for the pre-programmed life model also being stored on the computer.), and an application executed by the processor to estimate the service life of the half shaft (see page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.” See page 129 for applying the load history to a pre-programmed life model allowing Ilic to determine that “the route with most stop-start events…resulted in [the] greatest reduction in fatigue life.” It is clear from this page that the determination of which routes reduced fatigue life the most was performed on a computer.).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 4, Ilic, Algin, and Kentley teach the half shaft system set forth in claim 3.
Ilic further teaches: 
A half shaft system wherein the computing circuitry includes 
a conditioning and pre-processing module configured to filter the torque signals (see Figure 7.1 on page 100 for a “programmable filter,” which processes the torque signal. A great deal of the dissertation involves torque signal processing, for example most of Chapter 7.).  

Regarding claim 5, Ilic, Algin, and Kentley teach the half shaft system set forth in claim 3.
Yet Illic and Kentley do not further teach: 
A half shaft system wherein 
a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life.

A half shaft system wherein 
a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life (see 551, the two lines above Table 1, for taking an eighty percent lifetime as the life of the machine.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Kentley, to add the additional features of a half shaft system wherein a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life, as taught by Algin. The motivation for doing so would be to add a safety factor to the calculation, as has long been done on a great many design and analysis situations. 
This combination would be especially obvious because Ilic teaches: A half shaft system wherein a preprogrammed probability threshold stored in the electronic storage medium is applied by the application to establish a confidence level of the estimated service life of the shaft (see page 91 for applying a safety factor to the service history).  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.



Regarding claim 6, Ilic, Algin, and Kentley teach the half shaft system set forth in claim 3.
Ilic further teaches: 
A half shaft system wherein 
the estimated service life is outputted by the computing circuitry as a notification (see page 129 for determining the amount of “reduction in fatigue life”. See page 76 for the calculations made being displayed).  
In summary, Algin teaches determining an estimated service life of an entire assembly, and Ilic teaches displaying a service life on a display screen inside a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Kentley, to add the additional features of a half shaft system wherein the estimated service life is outputted by the computing circuitry as a notification, as taught by Ilic. The motivation for doing so would be to prevent passengers of the vehicle from being stranded when parts break, as recognized by Kentley (see paragraph 0003) and implicitly by Ilic. Although Kentley’s solution to the problem of how to prevent passengers from being stranded focuses on redundancy, the problem Kentley and Ilic face is the same: namely, how to prevent passengers of the vehicle from being stranded when parts break. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 7, Ilic, Algin, and Kentley teach the half shaft system set forth in claim 3.
Ilic further teaches: 
A half shaft system wherein 
a frequency signal indicative of the revolutions per minute of the shaft is received by the computing circuitry and included as part of the load history (See page page 80 for a discussion of load data being obtained at engine speeds up to 4000 RPM so the sampling frequency is set above that. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” “Constant speed” is RPM. In other words, “real-world loading conditions,” as stated on page 128. See also page 75 for test data also including gear position, as well as torque at the output shaft. See also page 41 for taking into account acceleration. See also page 72 for test data including engine speed.)  

Regarding claim 8, Ilic, Algin, and Kentley teach the half shaft system set forth in claim 7.
Illic further teaches:
A half shaft system wherein 
the load history [is] a function of load and frequency over time (See page page 80 for a discussion of load data being obtained at engine speeds up to 4000 RPM so the sampling frequency is set above that. See page 114 for “the test data files contain torque signal data with the typical events such as: acceleration, braking, constant speed, stopped, up hill, down hill, cornering and downhill with engine braking.” “Constant speed” is RPM. In other words, “real-world loading conditions,” as stated on page 128. See also page 75 for test data also including gear position, as well as torque at the output shaft. See also page 41 for taking into account acceleration. See also page 72 for test data including engine speed.).  
Yet Illic and Kentley do not further teach:
A half shaft system wherein 
the load history and the pre-programmed life model are each a function of load and frequency over time.  
However, Algin teaches: 
A half shaft system wherein 
the load history and the pre-programmed life model are each a function of load and frequency over time (see page 550 for the load history including a “bearing”. It is well known that bearing life calculations involve both load and speed. Therefore, Algin teaches this limitation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Kentley, to add the additional features of a half shaft system wherein the load history 



Regarding claim 9, Ilic, Algin, and Kentley teach the half shaft system of claim 2.
Illic further teaches:
A half shaft system, further comprising: 
a second torque sensor device attached to the second shaft, 
the second torque sensor device including a torque sensor configured to measure torque placed upon the second shaft and 
a transmitter configured to wirelessly output torque signals indicative of the measured toque, and 
the computing circuitry configured to receive the torque signals from the second torque assembly (merely replicating the system of sensors taught by Illic on a second assembly is not an inventive concept. For a torque sensor on a half, a wireless output, and computer circuitry, see the analogous rejections in claim 1).  
Yet Illic and Algin do not further teach:
A half shaft system, further comprising: 
a third constant velocity joint; 
a second shaft engaged to and extending between the second and third constant velocity joints, 
the second shaft being adapted to rotate about a second axis; 
However, Kentley teaches:
a third constant velocity joint; 
a second shaft engaged to and extending between the second and third constant velocity joints, 
the second shaft being adapted to rotate about a second axis (for all these parts see Fig. 1); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Kentley, to add the additional features of a half shaft system further comprising a third constant velocity joint; a second shaft engaged to and extending between the second and third constant velocity joints, the second shaft being adapted to rotate about a second axis; as taught by Kentley. The motivation for doing so would be to have a typical automobile. 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin in further view of Gillman et al. (U.S. Pat. No. 6,817,439 B2). 

Regarding claim 10, Ilic and Algin teach the half shaft system of claim 1.
Yet Ilic and Algin do not explicitly further teach: 
A half shaft system, wherein 
the torque sensor is a non-compliant torque sensor.  
 However, Gillman teaches:
the torque sensor is a non-compliant torque sensor (see col. 2, lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin, to add the additional features of a torque sensor is a non-compliant torque sensor, as taught by Gillman. The motivation for doing so would be to eliminate torque ripple, as recognized by Gillman (see col. 1, lines 24-42). 

Regarding claim 19, Ilic and Algin teach the half shaft system set forth in claim 14.
Yet Illic and Algin do not further teach:
A half shaft system, wherein 
the torque sensor is a non-compliant torque sensor.  
However, Gillman teaches:
the torque sensor is a non-compliant torque sensor (see col. 2, lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic and Algin, to add the additional features of a torque sensor is a non-compliant torque sensor, as taught by Gillman. The motivation for doing so would be to eliminate torque ripple, as recognized by Gillman (see col. 1, lines 24-42). 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin in further view of Kentley in further view of Gillman.

Regarding claim 11, Ilic, Algin, and Kentley teach the half shaft system of claim 3.

A half shaft system, wherein 
the torque sensor is a non-compliant torque sensor.  
 However, Gillman teaches:
the torque sensor is a non-compliant torque sensor (see col. 2, lines 8-11).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic, Algin, and Kentley to add the additional features of a torque sensor is a non-compliant torque sensor, as taught by Gillman. The motivation for doing so would be to eliminate torque ripple, as recognized by Gillman (see col. 1, lines 24-42). 


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin in further view of Mueller et al. (U.S. Pat. No. 11,021,158 B2). 

Regarding claim 12, Ilic and Algin teach the half shaft system of claim 1.
Yet Ilic and Algin do not explicitly further teach: 
A half shaft system, wherein 
the computing circuitry is configured to output the processed torque signals to a traction control system.  
However, Mueller teaches:
the computing circuitry is configured to output the processed torque signals to a traction control system (see col. 2, lines 25-32).  
.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ilic in view of Algin in further view of Kentley in further view of Mueller.

Regarding claim 13, Ilic, Algin, and Kentley teach the half shaft system of claim 3.
Yet Ilic, Algin, and Kentley do not explicitly further teach: 
A half shaft system, wherein 
the traction control system is one of an open loop control system and a closed loop control system.  
 However, Mueller teaches:
the computing circuitry is configured to output the processed torque signals to a traction control system (see col. 2, lines 25-32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ilic Algin, and Kentley to add the additional features of the computing circuitry is configured to output the processed torque signals to a traction control system, as taught by Mueller. The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin (US2013/0342362 A1) teaches in paragraphs 0009 and 0042 displaying alerts to vehicle occupants about impending failure of parts. The notifications are based on wireless sensors (paragraph 0012) and failure predictions (paragraphs 0013 and 0015). 
Antsupov (A.V. Antsupov, “Estimation and Assurance of Machine Component Design Lifetime,” Procedia Engineering (Vol.150, 2016): 726-733, https://doi.org/10.1016/j.proeng.2016.07.094.) teaches on page 731 a model for determining the “operating life” of a machine by first determining the life of its individual components. “The model was used to develop an algorithm and an application ‘Operating life DM’, which make[s] it possible to estimate their design service life in static load conditions, multiple-cycle fatigue and low-cycle fatigue, contact loading, bearing failure, creeping, creep-rupture strength, and others.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665